Owen McGivern, J.
This is an application "by petitioner, the Commission on Human Rights of the City of New York, for a judgment pursuant to section Bl-9.0 of the Administrative Code of the City of New York to enforce an order of petitioner. The respondents, City Builders, Inc., and its principal officer, Peter Rachlin, were charged with discrimination in housing in that complainant was refused a lease on an apartment in respondent’s building.
*2A hearing was held and in the opinion of the court the evidence taken sustains the contention of the claimant. Thereafter, the petitioner made an order which directs the respondents to lease the apartment to the claimant and to cease and desist in practicing discrimination. This is the order sought to be enforced in this application. While the proceeding was pending before the petitioner, the apartment was rented to another tenant, who presently occupies it. This tenant was not initially a party to the proceeding. When this matter first appeared in court, the Justice then presiding ordered that he too be joined in the application. Such was done, and he has answered. On the papers submitted it is not shown that he had any knowledge of the proceeding before the petitioner, or that he in any way conspired with the owner.
Accordingly, the court is of the opinion that to enforce the first part of the order would be harsh and inequitable as to the present tenant, who seems to be an innocent party.
It is noted that this is not the only remedy open to the petitioner; it has the power to impose compensatory damages to the person aggrieved. (Administrative Code, § Bl-8.0, subd. 2, par. c.) Therefore, the court will remit the matter to the commission for an exploration, if so advised, of a different remedy as indicated. Nevertheless, on the second branch of the order, a judgment may be entered at once.